MEMORANDUM **
Oscar Manuel UC-Cobos appeals the sentence imposed following his guilty plea to being a deported alien found in the United States following deportation in violation of 8 U.S.C. § 1326. UC-Cobos’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that there is nothing in the record that arguably supports an appeal. Our independent review of the record discloses no arguable issues. Counsel’s motion to withdraw is therefore GRANTED and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *552courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.